FILED
                            NOT FOR PUBLICATION
                                                                            MAR 15 2018
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


JAGRAJ SINGH,                                    No.   15-71074

              Petitioner,                        Agency No. A087-534-545

 v.
                                                 MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted March 13, 2018**
                             San Francisco, California

Before: WATFORD and FRIEDLAND, Circuit Judges, and FEINERMAN,***
District Judge.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Gary Feinerman, United States District Judge for the
Northern District of Illinois, sitting by designation.
                                                                           Page 2 of 3
      Jagraj Singh challenges the Board of Immigration Appeals’ denial of his

application for asylum, withholding of removal, and relief under the Convention

Against Torture. The Immigration Judge (IJ) concluded that the testimony Singh

offered in support of his application was not credible because he could not provide

meaningful answers when questioned about his political party’s platform, and his

testimony was evasive and inconsistent. The BIA found no clear error in the IJ’s

determination, and we hold that substantial evidence supports it.

      Singh testified that he belonged to the Shiromani Akali Dal Mann (SADM)

political party in India, yet he was unable to explain basic elements of the party’s

platform, including the meaning of Khalistan. Contrary to Singh’s argument,

reports in the record indicate that the Khalistan movement is a central tenet of the

SADM party. The record also supports the agency’s conclusion that Singh gave

inconsistent and evasive testimony when questioned about his experience in India

after he was released from police custody. Singh’s declaration in support of his

asylum application stated that after he was released, he avoided contact with police

and stayed out of trouble. Yet Singh testified that police continued to harass him

after he was released. When pressed on this claim, Singh’s answers were

nonresponsive and vague.
                                                                           Page 3 of 3
      The record does not compel the conclusion that Singh testified credibly. In

the absence of credible testimony, Singh failed to establish eligibility for asylum or

withholding of removal. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir.

2003). Singh’s request for relief under the Convention Against Torture fails as

well because it is based on the same testimony the agency deemed not credible.

See id. at 1157.

      PETITION FOR REVIEW DENIED.